VICKERY, P. J.
Epitomized Opinion
In the Cuyahoga Common Pleas, where this action originated, Jacob Weiss sued Chas. Ringle on an account stated; for $2574.71. He alleged that Ringle was in charge of a concession stand in a city park and during the course of the season, there had been sent to the stand supplies which were charged to him, and at the close of the concession activities it was claimed that Ringle was short, in the above mentioned sum. This was after a $1000 bond put up by Ringle had been applied to the shortage. Ringle was alleged to have gone over the figures with an auditor and as claimed by Weiss, agreed that $2574.71 was still due him. Wherefore the suit was brought on an account stated. Ringle filed a counterclaim for certain offsets, which was withdrawn during the trial, but there was some evidence that Weiss agreed to accept $1500 or even less. The Common Pleas submitted to the jury solely the question as to whether there was an account stated, and rendered a judgment on the verdict in favor of Ringle.
Error was prosecuted, and in affirming the judgment of the lower court, the Court of Appeals held:
1. That the question of an open account was properly submitted to the jury.
2. That the jury was not at liberty, under the issues submitted to them to find an open account, and therefore even though Ringle might have owed, and may still owe Weiss, the jury could have done nothing more than they did do. Judgment affirmed.